Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 1 of 21 Page ID #:1110



 1
 2
 3
 4                                                                     O
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    ANDREW C.,                                     Case No. 5:20-CV-00149 KES
12                       Plaintiff,
13             v.                                  MEMORANDUM OPINION AND
                                                          ORDER
14    ANDREW M. SAUL, Commissioner
      of Social Security,
15
                         Defendant.
16
17
18                                            I.
19                                    BACKGROUND
20         In November 2015, Andrew C. (“Plaintiff”) applied for Title XVI social
21   security supplemental security income (“SSI”) at age 26, alleging an onset date of
22   November 19, 2015, due to schizophrenia, paranoia, and memory loss.
23   Administrative Record (“AR”) 42, 217, 233, 238. 1 On September 20, 2018, the
24
           1
25           Plaintiff previously applied for benefits in June 2012. AR 103. In March
     2014, the Administrative Law Judge (“ALJ”) found that Plaintiff’s substance-
26   induced psychotic disorder, personality disorder, and drug and alcohol abuse were
27   severe impairments but that if Plaintiff stopped the substance abuse, the remaining
     limitations would not cause more than a minimal impact on Plaintiff’s ability to
28   perform basic work activities. AR 106–07. Therefore, because the substance abuse
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 2 of 21 Page ID #:1111



 1   ALJ conducted a hearing at which Plaintiff, who was represented by counsel,
 2   testified along with a vocational expert. AR 48–73. On December 3, 2018, the
 3   ALJ issued an unfavorable decision. AR 28–43.
 4         At step two of the sequential evaluation process, the ALJ found that Plaintiff
 5   suffered from the following medically determinable severe impairments:
 6   schizophrenia and depression. AR 30. At step three, the ALJ determined Plaintiff
 7   did not have an impairment or combination of impairments that met or medically
 8   equaled the severity of any of the listings enumerated in the regulations. AR 31. In
 9   making this determination, the ALJ found that Plaintiff was moderately limited in
10   his ability to (1) understand, remember, or apply information; (2) interact with
11   others; (3) concentrate, persist, or maintain pace; and (4) adapt or manage oneself.2
12   AR 31–32. The ALJ next assessed Plaintiff’s residual functional capacity (“RFC”)
13   and found that he could perform a full range of work at all exertional levels but
14   with the following nonexertional limitations: “simple routine tasks not at a
15   production rate pace, such as an assembly line; simple work-related decisions with
16   few changes in the work place; and occasional contact with supervisors, coworkers,
17   and no direct contact with the public.” AR 33.
18         At step four, the ALJ found that Plaintiff had no past relevant work.3 AR 42.
19   Based on the RFC and the VE’s testimony, the ALJ found at step five that there
20   were jobs that existed in sufficient numbers in the national economy which Plaintiff
21
22
23   disorder was a contributing factor material to the disability determination, the ALJ
     found that Plaintiff was not disabled. AR 112.
24         2
             To meet a listing, a claimant’s mental impairment must cause at least two
25   “marked” limitations or one “extreme” limitation. AR 31, 33; 20 C.F.R. pt. 404,
     subpt. P, app. 1.
26
           3
             Plaintiff testified he has a high school diploma and studied automotive
27   technology for a year and a half in college. AR 54. In 2009–2010, Plaintiff worked
28   part time for KFC as a cook. AR 54, 226–27.

                                               2
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 3 of 21 Page ID #:1112



 1   could perform, including sweeper cleaner, textile assembler, and lens inserter. AR
 2   42–43. The ALJ therefore concluded that Plaintiff was not disabled. AR 43.
 3                                             II.
 4                                   ISSUE PRESENTED
 5         Plaintiff presents a single issue for review: whether the ALJ properly
 6   considered the opinion of Dr. Brauer Trammell, Plaintiff’s treating physician. (Dkt.
 7   22, Joint Stipulation [“JS”] at 4.)
 8                                            III.
 9                     SUMMARY OF THE RECORD EVIDENCE
10   A.    Treating Source Medical Evidence.
11         Plaintiff began psychiatric treatment in 2010 for depression, delusions,
12   paranoia, and auditory hallucinations. AR 326, 773, 777. Beginning in June 2010,
13   he was hospitalized over 15 times for psychiatric issues, the most recent in March
14   2018, and attempted suicide on one occasion. AR 327, 773, 793, 930.
15         In May 2015, Plaintiff complained of depression, bipolar disorder, paranoia,
16   and anxiety. AR 803. He reported that his “delusions are pretty much gone” but he
17   still has weekly auditory hallucinations. AR 803. His paranoia occurs daily, which
18   he described as “I feel like I’ll fly off into space or a nuke is gonna go off.” AR
19   803. Plaintiff reported occasional homicidal ideations “due to agitation toward
20   others and … delusions of lack of safety.” AR 803. He had frequent suicidal
21   ideations. AR 804. A mental status examination found slightly impaired
22   concentration, bizarre thought content, paranoid and persecutory delusions, and
23   visual hallucinations. AR 804–05. Plaintiff was diagnosed with schizophrenia,
24   paranoid type (DSM-IV code 295.30),4 and assigned a Global Assistance of
25         4
             Schizophrenia, paranoid type, is characterized by: (1) preoccupation with
26   one or more delusions or frequent auditory hallucinations; (2) for a significant
27   portion of the time since the onset of the disturbance one or more major areas of
     functioning such as work, interpersonal relations, or self-care are markedly below
28   the level achieved prior to the onset; (3) continuous signs of the disturbance that
                                                3
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 4 of 21 Page ID #:1113



 1   Functioning (“GAF”) score of 45.5 AR 803. In June, Plaintiff reported that his
 2   auditory hallucinations were less frequent and his paranoid ideations less
 3   noticeable. AR 561. In July and August, he reported “signif[icant] improvement.”
 4   AR 589, 613. On examination, he exhibited inappropriate smiling and laughing.
 5   AR 614. In an October 2015 mental health status examination, Plaintiff’s speech,
 6   appearance, and motor activity was normal, but he exhibited a blocking thought
 7   process,6 delusions and auditory hallucinations, a depressed mood, blunted affect,
 8   oriented and alert but distracted cognition, and impaired judgment and insight. AR
 9   645–46. His medication efficiency was assessed as “symptomatic but stable.” AR
10   646. Mental status examinations during November and December 2015 and
11
12
13
14   persist for at least 6 months; and (4) relative preservation of cognitive functioning
     and affect. See American Psychiatric Association, Diagnostic and Statistical
15
     Manual of Mental Disorders 313 (4th ed. text rev. 2000) (hereinafter DSM–IV)
16         5
              “A GAF score is a rough estimate of an individual’s psychological, social,
17   and occupational functioning used to reflect the individual’s need for treatment.”
     Vargas v. Lambert, 159 F.3d 1161, 1164 n.2 (9th Cir. 1998). The GAF includes a
18   scale ranging from 0–100, and indicates a “clinician’s judgment of the individual’s
19   overall level of functioning.” DSM–IV 32. According to DSM–IV, a GAF score of
     41–50 indicates “serious symptoms (e.g., suicidal ideation, severe obsessional
20
     rituals, frequent shoplifting)” or “any serious impairment in social, occupational, or
21   school functioning (e.g., no friends, unable to keep a job).” Id. 34. “Although GAF
     scores, standing alone, do not control determinations of whether a person’s mental
22
     impairments rise to the level of a disability (or interact with physical impairments
23   to create a disability), they may be a useful measurement.” Garrison v. Colvin, 759
     F.3d 995, 1003 n.4 (9th Cir. 2014).
24
           6
             “Thought blocking occurs most often in people with psychiatric illnesses,
25   most commonly schizophrenia. A person’s speech is suddenly interrupted by
26   silences that may last a few seconds to a minute or longer. When the person begins
     speaking again, after the block, they will often speak about an unrelated subject.”
27   <https://en.wikipedia.org/wiki/Thought_blocking> (last visited Dec. 4, 2020)
28   (footnotes omitted).

                                                4
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 5 of 21 Page ID #:1114



 1   January through June 2016 found similar results.7 AR 656–57, 676–77, 695–96,
 2   730–31, 744–45, 756–57, 798–801.
 3             In a July 2016 mental status examination, Plaintiff’s speech, appearance,
 4   and mood were appropriate, his motor activity normal, his affect blunted, his
 5   judgment/insight impaired, his cognition oriented and alert but distracted, his
 6   thought process contained loose associations, and his thought content contained
 7   delusions. AR 376–77. In August 2016, Plaintiff’s appearance, speech, and affect
 8   were appropriate, but he displayed impaired attention, an anxious mood, a blocking
 9   thought process, impaired judgment/insight, and hallucinations. AR 384–87, 399–
10   400. In regular weekly visits from September 2016 through March 2017, Plaintiff’s
11   appearance, attention, mood, speech, and affect were all appropriate, but he shared
12   symptoms that signified auditory hallucinations and severe delusions. AR 410–11,
13   420–23, 428–29, 432–33, 436–39, 448–49, 454–55, 463–64, 473–74, 483–84, 486–
14   89, 495–96, 499–500, 504–07, 524–25, 527–28. Plaintiff was routinely assessed to
15   be “symptomatic but stable.” AR 429, 464, 542. In November 2016, Plaintiff
16   presented to the emergency room, complaining of constant agoraphobia, chronic
17   paranoia, depression, pseudobulbar affect,8 and auditory and visual hallucinations.
18   AR 1000. On examination, Plaintiff exhibited a depressed mood, an inappropriate
19   affect, a blocking thought process, paranoid delusions, auditory and visual
20   hallucinations, distracted attention and concentration, fair memory, insight, and
21   impulse control, and poor judgment. AR 1002. He was diagnosed with
22   schizophrenia, paranoid type, and his doses of Abilify and Remeron were increased
23   “for better control of symptoms.” AR 1003. In December 2016, Plaintiff required
24         7
            In December 2015, Plaintiff presented to the emergency room with
25   complaints of paranoia preventing him from going outside his house. AR 316–24.
           8
26           Pseudobulbar affect (PBA) “is a nervous system disorder that can make [an
     individual] laugh, cry, or become angry without being able to control when it
27   happens.” <https://www.webmd.com/brain/pseudobulbar-affect#1> (last visited
28   Dec. 4, 2020).

                                                5
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 6 of 21 Page ID #:1115



 1   treatment in the crisis stabilization unit. AR 515. He complained that auditory
 2   hallucinations and paranoia “still bother him.” AR 782. An examination found
 3   blunted affect, paranoid delusions, auditory and visual hallucinations, poor
 4   concentration, and partial insight. AR 783–84.
 5         In January 2017, Plaintiff presented with depressive, manic, and anxiety
 6   symptoms. AR 793. He reported audio hallucinations “every few hours,” visual
 7   hallucinations once a week, and chronic delusions. AR 795. He was diagnosed
 8   with schizophrenia and paranoid schizophrenia. AR 772. In April 2017, Plaintiff’s
 9   mood was neutral, his affect was mood-congruent, and his thought process and
10   speech were within normal limits, but he continued to experience auditory and
11   visual hallucinations and “strong bizarre delusions.” AR 846. He acknowledged
12   the benefits of supportive therapy and conceded that “a lot of my problem is I am
13   bored.” AR 855. In May 2017, Plaintiff reported depression, flashbacks, paranoia,
14   anger, and auditory and visual hallucinations. AR 786. On examination, Plaintiff’s
15   appearance and speech were appropriate, but he exhibited paranoid delusions,
16   homicidal ideations, auditory and visual hallucinations, and obsessions. AR 790.
17   In June, Plaintiff reported that his auditory and visual hallucinations occur “once or
18   twice a week.” AR 888. In July and August, he reported daily paranoid ideations
19   and auditory hallucinations up to several times a week. AR 898, 900, 901, 903. On
20   examination, Plaintiff exhibited a depressed mood, a blunted affect, along with his
21   reported hallucinations and delusions. AR 901. In September, he reported “doing
22   better”; he heard “less voices” and experienced paranoid ideations only
23   “sometimes.” AR 904. In October, Plaintiff presented to the emergency room,
24   complaining of suicidal and homicidal ideations, paranoia, and hallucinations. AR
25   1010. On examination, he exhibited a guarded behavior, slow psychomotor
26   activity, slow speech, anxious and sad mood, a blocked thought process,
27   hallucinations, suicidal and homicidal ideations, and impaired insight, judgment,
28   and impulse control. AR 1008, 1012. He was diagnosed with schizophrenia,
                                               6
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 7 of 21 Page ID #:1116



 1   paranoid type, started on Geodon, and held for observation. AR 1014. The next
 2   day, Plaintiff’s symptoms had improved—he denied any suicidal and homicidal
 3   ideations, hallucinations, or delusions—and he was discharged. AR 1017–18.
 4         In mid-2017, Plaintiff began treating at a Riverside University Behavioral
 5   Health (“RUBH”) clinic, with a student intern who worked with Plaintiff to
 6   increase his daily activities and functions and to deal with the painful emotions
 7   Plaintiff tended to experience daily. AR 846. In April, Plaintiff reported being able
 8   to take a public bus alone to his therapy session and “barely felt paranoid at all.”
 9   AR 846, 848. Later that month, Plaintiff’s thought process was coherent and
10   asymptomatic and “his concentration was the best ever.” AR 859, 862. The
11   student intern helped Plaintiff create a daily schedule to help him “stay busy
12   throughout the day and effectively decrease his depressive symptoms.” AR 859.
13   At the next weekly session, Plaintiff reported engaging in more productive
14   activities (e.g., exercising, surfing the internet, and drawing) to manage his
15   depression. AR 862. The student intern encouraged Plaintiff to be outside more
16   (e.g., walking, going to library, or visiting the recreational center). AR 862.
17   Plaintiff reported a paranoid episode over the prior weekend, but he was “able to
18   work [his] way out of it.” AR 864. He acknowledged that his medication regime
19   “seems to be helping”—he was experiencing less than two paranoid episodes
20   weekly. AR 864, 866, 884. In May, Plaintiff’s concentration levels were impaired
21   due to him responding to internal stimuli. AR 868. Nevertheless, Plaintiff was able
22   to take city transportation to the session with “minimal symptoms of anxiety” and
23   reported that his hourly schedule had been effective at keeping him more active
24   during the day. AR 868. The student intern encouraged Plaintiff to add more daily
25   activities to his schedule (e.g., yoga and meditation exercises). AR 868. A couple
26   weeks later, Plaintiff reported “doing well”; his auditory hallucinations were “not
27   concerning him and he [was] able to ignore them.” AR 876. On May 24, Plaintiff
28   had his last therapy session with the student intern. AR 882. He arrived at the
                                                7
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 8 of 21 Page ID #:1117



 1   session using public transportation and “did not experience much paranoia or other
 2   strong symptoms in the process.” AR 880, 882–83. In June, Plaintiff took the bus
 3   to his appointment; he reported “feeling fine” and “having a good day.” AR 892.
 4         In July 2017, Plaintiff transferred to RUBH’s Blaine Street Adult Clinic. AR
 5   892, 898. He reported having auditory hallucinations only one to two days a
 6   month, but paranoid ideations daily. AR 898. In August, Plaintiff reported
 7   auditory hallucinations, anger, depression, and anxiety three times weekly and daily
 8   paranoia. AR 901. Nevertheless, he reported “doing better,” with “good” sleep and
 9   appetite, no mood swings, and productive daily activities. AR 901. In September,
10   reported “doing better”; he hears less voices, feels paranoid only “sometimes,” and
11   performs many daily living activities. AR 904.
12         In November 2017, Plaintiff began treating at Blaine Street Clinic with
13   Brauer Trammell, M.D. AR 908. Plaintiff reported decreased paranoia but daily
14   auditory hallucinations, which he described as “multiple voices that talk to each
15   other.” AR 908. A mental status examination revealed an “ok” mood, blunted
16   affect, and positive auditory hallucinations, delusions, and paranoia. AR 908. Dr.
17   Trammell restarted Invega and increased the Abilify dosage. AR 909. In
18   December, Plaintiff reported that he was “just trying to cope with the stress of my
19   symptoms,” which he described “like the earth losing it’s [sic] gravity or
20   something.” AR 912. An examination revealed a flat affect, disorganized thought
21   process, and positive auditory hallucinations, delusions, and paranoia. AR 912. Dr.
22   Trammell diagnosed schizophrenia. AR 913.
23         In January 2018, after Dr. Trammell’s third session with Plaintiff, Dr.
24   Trammell completed a psychiatric assessment report. AR 772–77. Plaintiff
25   reported that his anger and depression were “better, but the voices [were] still
26   there.” AR 772. A mental status examination found a flat affect and positive
27   auditory hallucinations. AR 776. Dr. Trammell confirmed the schizophrenia
28   diagnosis, continued Plaintiff’s Remeron, Vistaril, and Invega Sustenna
                                               8
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 9 of 21 Page ID #:1118



 1   prescriptions, and increased his Abilify dosage.9 AR 777. In February, Plaintiff
 2   reported that the increased Abilify dosage was “helpful” but noticed an increase
 3   lately in his auditory hallucinations. AR 922. An examination found a blunted
 4   affect, positive auditory hallucinations, and fair insight and judgment. AR 922. Dr.
 5   Trammell noted that Plaintiff’s schizophrenia, depression, delusions, paranoia, and
 6   auditory hallucinations “impair[ his] social, occupational and interpersonal
 7   relationship functioning.” AR 923. Plaintiff was briefly hospitalized twice in
 8   March 2018 after experiencing both suicidal and homicidal ideations. AR 930.
 9         Plaintiff returned to Dr. Trammell in late March. AR 928. He reported that
10   his psychosis subsided after he received his monthly Invega Sustenna injection “but
11   then pick[ed] up closer to the end of the injection cycle.” AR 928. He also
12   reported feeling more depressed but was hopeful his symptoms would improve with
13   medication. AR 928. An examination found a blunted affect and positive auditory
14   hallucinations. AR 928. In May, Plaintiff reported “doing better” with no
15   medication side effects. AR 837. An examination indicated blunted affect and
16   periodic auditory hallucinations, delusions, and paranoia. AR 837. Three weeks
17   later, other than auditory hallucinations, delusions and bouts of anger, Plaintiff
18   reported “doing really good.” AR 842. He acknowledged “longer and longer”
19   periods where he feels well, with fewer hallucinations. AR 842.
20
21
22         9
             Remeron (mirtazapine) is an antidepressant used to treat major depressive
23   disorder. Vistaril (hydroxyzine) is an antihistamine that is used to treat anxiety and
     tension. Invega Sustenna (paliperidone), which is given by injection, and Abilify
24
     (aripiprazole) are antipsychotic medications used to treat schizophrenia.
25   <www.drugs.com> (last visited Dec. 2, 2020).
26         Dr. Trammell’s therapy was primarily limited to adjusting Plaintiff’s
     medication regimen. AR 838, 843, 909, 913, 923, 929. Other practitioners at
27   Blaine Street Clinic provided Plaintiff with supportive therapy. E.g., AR 840, 927,
28   932, 935, 937.

                                                9
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 10 of 21 Page ID #:1119



  1   B.    Medical Opinions.
  2         1.     Consultative Examiner.
  3         In March 2016, Sohini P. Parikh, M.D., completed a psychiatric evaluation at
  4   the request of the Agency. AR 325–32. Dr. Parikh was not provided any medical
  5   records to review. AR 326. Plaintiff reported multiple hospitalizations due to his
  6   history of paranoia, auditory hallucinations, depression, anxiety, and loss of
  7   memory and concentration. AR 326–27. Plaintiff acknowledged no cognitive
  8   problems completing household tasks, managing his own funds, or following
  9   simple oral and written instructions but claimed he “[did] not want to socialize with
 10   others due to his paranoia.” AR 328. Dr. Parikh found Plaintiff “evasive” during
 11   the mental status examination, which found a depressed and anxious mood but a
 12   “brighter” affect, no evidence that Plaintiff was responding to internal stimuli, no
 13   ability to interpret simple proverbs, perform serial sevens or serial threes
 14   subtractions, or perform any complex arithmetic calculations. AR 328–30. Dr.
 15   Parikh diagnosed schizophrenia, paranoid type (per DSM-IV), and assigned a GAF
 16   score of 52–57.10 AR 331. Dr. Parikh opined that Plaintiff had moderate
 17   difficulties in maintaining social functioning, understanding, carrying out, and
 18   remembering complex instructions, responding to coworkers, supervisors, and the
 19   general public, responding appropriately to usual work situations, and dealing with
 20   changes in a routine work setting, but no impairments in concentration, persistence,
 21   and pace or in the ability to understand, carryout, and remember simple
 22   instructions. AR 331–32.
 23
 24
 25
            10
 26           A GAF score of 51–60 “indicates moderate symptoms (e.g., flat affect and
      circumlocutory speech, occasional panic attacks) or moderate difficulty in social,
 27   occupational, or school functioning (e.g., few friends, conflicts with peers or co-
 28   workers).” DSM-IV 34.

                                                10
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 11 of 21 Page ID #:1120



  1         2.     State Agency Consultants.
  2         In April 2016, Tawnya Brode, Psy.D., a state agency consultant, reviewed
  3   the medical record and found that Plaintiff had a moderate restriction of activities of
  4   daily living, moderate difficulties in maintaining social functioning, and moderate
  5   difficulties in maintaining concentration, persistence, or pace. AR 124. Dr. Brode
  6   opined that Plaintiff was moderately limited in his ability to understand, remember,
  7   or carry out detailed instructions, work in coordination with or in proximity to
  8   others without being distracted by them, complete a normal workday and workweek
  9   without interruptions from psychologically based symptoms and to perform at a
 10   consistent pace without an unreasonable number and length of rest periods, interact
 11   appropriate with the general public, accept instructions and respond appropriately to
 12   criticism from supervisors, and respond appropriately to changes in the work
 13   setting. AR 126–27. Dr. Brode concluded that Plaintiff had the mental RFC to
 14   understand, remember, and carry out simple instructions; sustain appropriate
 15   interaction with the public and maintain relationships with coworkers and
 16   supervisors; and respond appropriately to most changes in the workplace. AR 127.
 17         In August 2016, S. Adamo, Psy.D., another state agency consultant, reviewed
 18   the medical record and generally agreed with Dr. Brode’s assessments. AR 137–
 19   41. However, Dr. Adamo concluded that Plaintiff can recall and complete simple
 20   tasks, do nonpublic work and work that is not primarily interpersonal, and tolerate
 21   typical change. AR 139–41.
 22         3.     Treating Physician.
 23         In June 2018, Dr. Trammell completed a one-page Narrative Report. AR
 24   770. He noted that Plaintiff had been a patient of Riverside County Mental Health
 25   since July 2011, with the most recent visit in May 2018. AR 770. Dr. Trammell
 26   commented that Plaintiff had a significant history of schizophrenia, had been
 27   hospitalized over 15 times, had attempted suicide in the past, and suffered from
 28   depression, hallucinations, delusions, and paranoia. AR 770. He diagnosed
                                                11
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 12 of 21 Page ID #:1121



  1   schizophrenia, paranoid type, and reported that Plaintiff’s prescriptions include
  2   Abilify, Remeron, Vistaril, and Invega. AR 770. He reported that Plaintiff had
  3   paranoid thought, psychotic symptoms—auditory and visual hallucinations and
  4   delusions—influencing behavior, moderately impaired judgment, evidence of ideas
  5   of reference and anger,11 depression, inappropriate affect, apathy, affective
  6   flattening, and a fearful attitude. AR 770. Dr. Trammell opined that Plaintiff could
  7   not maintain a sustained level of concentration, sustain repetitive tasks for an
  8   extended period, adapt to new or stressful situations, or interact with strangers,
  9   coworkers, or supervisors. AR 770. He concluded that Plaintiff’s prognosis was
 10   chronic and he could not complete a 40-hour workweek without decompensating.
 11   AR 770.
 12   C.    Plaintiff’s Subjective Symptom Statements.
 13         In July 2016, Plaintiff submitted an Adult Function Report. AR 270–78. He
 14   complained of paranoia, anxiety, stress, depression, and memory loss. AR 270.
 15   Nevertheless, he acknowledged a limited range of daily activities. AR 271–72,
 16   274. While his paranoia precluded him from being alone, he was able to go outside
 17   and use public transportation. AR 273. Plaintiff asserted having problems with
 18   talking, hearing, seeing, memorizing, completing task, concentrating,
 19   understanding, and following instructions. AR 275. Nevertheless, he
 20   acknowledged an ability to sometimes follow written instructions and denied any
 21   problems getting along with authority figures. AR 275–76.
 22         At his September 2018 hearing, Plaintiff acknowledged occasional alcohol
 23   and cannabis use while socializing with friends. AR 55–56. He described his
 24   schizophrenia symptoms as paranoia, anxiety, panic attacks, depression, psychotic
 25
            11
 26            “Ideas of reference and delusions of reference describe the phenomenon of
      an individual experiencing innocuous events or mere coincidences and believing
 27   they have strong personal significance.” <https://en.wikipedia.org/wiki/
 28   Ideas_and_delusions_of_reference> (last visited Dec. 4, 2020) (footnote omitted).

                                                12
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 13 of 21 Page ID #:1122



  1   anger, melancholia, and auditory and visual hallucinations. AR 59–60. He
  2   reported occasional suicidal ideations but acted on them only once. AR 59.
  3   Plaintiff acknowledged that his medications help “a little.” AR 63. During a
  4   typical day, Plaintiff walks to the gym for an hour of exercise, uses the internet, and
  5   occasionally goes to church. AR 66–68.
  6                                            IV.
  7                                      DISCUSSION
  8   A.    Rules Governing Consideration of Medical Opinion Evidence.
  9         An ALJ must consider all medical opinions of record. 20 C.F.R.
 10   §§ 404.1527(b), 416.927(b). The regulations “distinguish among the opinions of
 11   three types of physicians: (1) those who treat the claimant (treating physicians);
 12   (2) those who examine but do not treat the claimant (examining physicians); and
 13   (3) those who neither examine nor treat the claimant (nonexamining physicians).”
 14   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995), as amended (Apr. 9, 1996).
 15   “Generally, a treating physician’s opinion carries more weight than an examining
 16   physician’s, and an examining physician’s opinion carries more weight than a
 17   reviewing [(nonexamining)] physician’s.” Holohan v. Massanari, 246 F.3d 1195,
 18   1202 (9th Cir. 2001); accord Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.
 19   2014). “The weight afforded a non-examining physician’s testimony depends ‘on
 20   the degree to which they provide supporting explanations for their opinions.’”
 21   Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1201 (9th Cir. 2008) (quoting 20
 22   C.F.R. § 404.1527(c)(3)).
 23         The medical opinion of a claimant’s treating physician is given “controlling
 24   weight” so long as it “is well-supported by medically acceptable clinical and
 25   laboratory diagnostic techniques and is not inconsistent with the other substantial
 26   evidence in [the claimant’s] case record.”12 20 C.F.R. §§ 404.1527(c)(2),
 27
            12
              For claims filed on or after March 27, 2017, the Agency “will not defer or
 28   give any specific evidentiary weight, including controlling weight, to any medical
                                                13
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 14 of 21 Page ID #:1123



  1   416.927(c)(2). “When a treating doctor’s opinion is not controlling, it is weighted
  2   according to factors such as the length of the treatment relationship and the
  3   frequency of examination, the nature and extent of the treatment relationship,
  4   supportability, and consistency with the record.” Revels v. Berryhill, 874 F.3d 648,
  5   654 (9th Cir. 2017; see also 20 C.F.R. §§ 404.1527(c)(2)–(6), 416.927(c)(2)–(6).
  6   Greater weight is also given to the “opinion of a specialist about medical issues
  7   related to his or her area of specialty.” 20 C.F.R. §§ 404.1527(c)(5), 416.927(c)(5).
  8         “To reject an uncontradicted opinion of a treating or examining doctor, an
  9   ALJ must state clear and convincing reasons that are supported by substantial
 10   evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005); see also
 11   Ahearn v. Saul, No. 19-35774, —F.3d—, 2021 WL 609825, at *2, 2021 U.S. app.
 12   LEXIS 4472, at *4 (9th Cir. Feb. 17, 2021) (reaffirming that a federal court
 13   “review[s] the decision of the ALJ for substantial evidence”). “If a treating or
 14   examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ
 15   may only reject it by providing specific and legitimate reasons that are supported by
 16   substantial evidence.” Bayliss, 427 F.3d at 1216; see also Reddick v. Chater, 157
 17   F.3d 715, 725 (9th Cir. 1998) (the “reasons for rejecting a treating doctor’s credible
 18   opinion on disability are comparable to those required for rejecting a treating
 19   doctor’s medical opinion.”). “The ALJ can meet this burden by setting out a
 20   detailed and thorough summary of the facts and conflicting clinical evidence,
 21   stating his interpretation thereof, and making findings.” Trevizo v. Berryhill, 871
 22   F.3d 664, 675 (9th Cir. 2017) (citation omitted). “When an examining physician
 23   relies on the same clinical findings as a treating physician, but differs only in his or
 24   her conclusions, the conclusions of the examining physician are not ‘substantial
 25   evidence.’” Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007).
 26
 27   opinion(s) or prior administrative medical finding(s), including those from [a
 28   claimant’s] medical sources. 20 C.F.R. § 404.1520c(a).

                                                 14
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 15 of 21 Page ID #:1124



  1   B.    Analysis.
  2         Dr. Trammell opined that Plaintiff has no ability to maintain a sustained level
  3   of concentration, to sustain repetitive task for extended periods, adapt to new or
  4   stressful situations, or interact appropriately with strangers, coworkers, or
  5   supervisors. AR 770. He further concluded that Plaintiff cannot complete a 40-
  6   hour workweek without decompensation. AR 770. The ALJ considered but gave
  7   “little weight” to Dr. Trammell’s opinion. AR 41.
  8         The ALJ provided specific and legitimate reasons for giving Dr. Trammell’s
  9   opinion only little weight. First, the ALJ found that Dr. Trammell’s narrative
 10   opinion included “insufficient references to medically acceptable objective clinical
 11   or diagnostic findings.” AR 41. Plaintiff contends that Dr. Trammell’s “report
 12   contains a mental status examination as well as Dr. Trammell’s observations.” (JS
 13   at 8.) To the contrary, Dr. Trammell’s opinion was not given coincident with a
 14   mental examination. AR 845. Indeed, the opinion was authored a month after the
 15   most recent examinations. AR 770. Further, the June 2018 opinion was not
 16   consistent with the May 2018 examinations. In two May sessions, Plaintiff
 17   reported “doing better” and “doing really good except for the voices and some
 18   anger.” AR 837, 842. Other than occasional auditory hallucinations and delusions,
 19   Plaintiff denied depression, anxiety, mania, medication side effects, and suicidal or
 20   homicidal ideations. AR 837, 842. He reported improvement in his hallucinations,
 21   paranoia, and delusions and was able to minimize the auditory hallucinations by
 22   listening to music. AR 837, 842. In May, Dr. Trammell noted that Plaintiff was
 23   calm, cooperative, fairly kempt and groomed, and demonstrated appropriate eye
 24   contact, speech, and thought process. AR 842. Nevertheless, in the June opinion,
 25   Dr. Trammell reported that Plaintiff was paranoid, depressed, apathetic, suffered
 26   from both visual and auditory hallucinations, and professed suicidal ideations. AR
 27   770. Thus, the extreme limitations assessed by Dr. Trammell were contradicted by
 28   his own recent treatment notes. See Tommasetti v. Astrue, 533 F.3d 1035, 1041
                                                15
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 16 of 21 Page ID #:1125



  1   (9th Cir. 2008) (incongruity between treating physician’s opinion and his treating
  2   records is a specific and legitimate reason for rejecting physician’s opinion); Batson
  3   v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (ALJ may
  4   properly discount a treating physician’s opinion that is conclusory, brief, and
  5   unsupported by the overall medical record); Thomas v. Barnhart, 278 F.3d 947, 957
  6   (9th Cir. 2002) (ALJ “need not accept the opinion of any physician, including a
  7   treating physician, if that opinion is brief, conclusory and inadequately supported
  8   by clinical findings”).
  9         Plaintiff argues that Dr. Trammell’s assessment was supported by his
 10   schizophrenia diagnosis. (JS at 9.) However, “[t]he mere existence of an
 11   impairment is insufficient proof of a disability.” Matthews v. Shalala, 10 F.3d 678,
 12   680 (9th Cir. 1993); see Key v. Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985) (“The
 13   mere diagnosis of an impairment … is not sufficient to sustain a finding of
 14   disability.”); accord Lundell v. Colvin, 553 F. App’x 681, 684 (9th Cir. 2014).
 15   Even if a claimant receives a particular diagnosis, it does not necessarily follow that
 16   the claimant is disabled, because it is the claimant’s symptoms and true limitations
 17   that generally determine whether she is disabled. See Rollins v. Massanari, 261
 18   F.3d 853, 856 (9th Cir. 2001); Gentle v. Barnhart, 430 F.3d 865, 868 (7th Cir.
 19   2005) (“Conditions must not be confused with disabilities. The social security
 20   disability benefits program is not concerned with health as such, but rather with
 21   ability to engage in full-time gainful employment.”). Here, the ALJ acknowledged
 22   that Plaintiff’s schizophrenia was a severe, medically determinable impairment, but
 23   nonetheless found Plaintiff able to perform simple, routine tasks with only
 24   occasional contact with supervisors and coworkers and no contact with the public.
 25   AR 30, 33.
 26         Second, the ALJ observed that “Dr. Trammell’s assessment appears to have
 27   been based on a summary of [Plaintiff’s] subjective complaints, diagnoses, and
 28   treatment without documenting any significant positive objective findings.” AR 41.
                                                16
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 17 of 21 Page ID #:1126



  1   Plaintiff accurately notes that because Plaintiff “suffers from a mental impairment,
  2   the import of a psychiatrist judgment and consideration of a patient’s subjective
  3   symptoms is of critical importance.” (JS at 10.) Indeed, “[p]sychiatric evaluations
  4   may appear subjective, especially compared to evaluation in other medical fields.
  5   Diagnoses will always depend in part on the patient’s self-report, as well as on the
  6   clinician’s observations of the patient. But such is the nature of psychiatry.” Buck
  7   v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017). Here, however, the ALJ gave Dr.
  8   Trammell’s opinion little weight not merely because he relied on Plaintiff’s
  9   subjective statements but also because Dr. Trammell failed to acknowledge “any
 10   significant positive objective findings.” AR 41. To be entitled to significant
 11   weight, a treating physician’s opinion must be supported by the overall medical
 12   record. Tommasetti, 533 F.3d at 1041; Batson, 359 F.3d at 1195.
 13         Here, the record does not reflect the extreme limitations opined by Dr.
 14   Trammell. Indeed, Plaintiff acknowledged an ability to perform many daily
 15   activities, including spending time with others, and travels by himself to the local
 16   gym for daily exercise.13 AR 66–68, 271–74. He acknowledged the benefits of his
 17   therapy sessions and increased daily activities, conceding that his problems are
 18   exacerbated by boredom. AR 855. The ALJ found that “[Plaintiff] has described
 19   daily activities[ ] which are not limited to the extent one would expect, given the
 20   complaints of disabling symptoms and limitations.” AR 39. Further, Plaintiff does
 21   not challenge the ALJ’s partial rejection of his subjective symptom statements. AR
 22   34–35, 38–39, 42. “A physician’s opinion of disability premised to a large extent
 23   upon the claimant’s own accounts of his symptoms and limitations may be
 24   disregarded where those complaints have been properly discounted.” Morgan v.
 25   Comm’r of Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999) (citation omitted);
 26   accord Buck, 869 F.3d at 1049; see De Botton v. Colvin, 672 F. App’x 749, 751
 27         13
                Dr. Trammell’s opinion was provided less than three months prior to
 28   Plaintiff’s hearing testimony. AR 48, 770.

                                                17
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 18 of 21 Page ID #:1127



  1   (9th Cir. 2017) (ALJ properly rejected treating physician’s opinion which “relied on
  2   [the claimant’s] self-serving statements”).
  3         Plaintiff argues that because Dr. Trammell “was one of several treatment
  4   providers at [RUBH],” his opinion was supported by these other providers’
  5   objective findings. (JS at 9–10.) However, even assuming that Dr. Trammell
  6   reviewed the complete RUHB record before making his opinion, the objective
  7   evidence does not support his extreme opinions. For examples, just prior to Dr.
  8   Trammell beginning to treat Plaintiff, Plaintiff showed significant improvement
  9   with multiple symptoms: he was able to take public transportation alone to his
 10   therapy sessions; his thought process was coherent and asymptomatic and his
 11   concentration “was the best ever”; with the help of the student intern, Plaintiff
 12   created a daily schedule to effectively manage his depression; he increased his
 13   outside activities; his paranoid episodes decreased to less than two per week; and he
 14   was better able to ignore and manage his auditory hallucinations, which occurred
 15   only one or two days per month. AR 846, 848, 859, 862, 864, 866, 868, 876, 882,
 16   884, 892, 898, 901, 904.
 17         Third, the ALJ concluded that “the objective medical evidence does not
 18   support [Dr. Trammell’s] assessments.” AR 41. ALJs routinely discredit extreme
 19   medical opinions for being inconsistent with treating records. See, e.g., Bayliss,
 20   427 F.3d at 1216 (ALJ properly rejected doctor’s statement due to discrepancies in
 21   the doctor’s report and his own treatment records made on the same day). The ALJ
 22   accurately noted “numerous references within [Plaintiff’s] treatment records
 23   reflecting improvement with [Plaintiff’s] symptoms, as acknowledged by [Plaintiff]
 24   or reported by his treatment providers.” AR 41 (citing id. 376–77, 384–87, 399–
 25   400, 410–11, 419–23, 428–29, 436–39, 444–45, 448–49, 454–55, 463–64, 540–41,
 26   561–62, 589–90, 613–14, 645–46, 656–57, 676–77, 695–96, 730–31, 744–45, 757–
 27   57, 776, 793, 798, 842). Symptom improvement is an adequate reason for not fully
 28   crediting a treating physician’s opinion. Rollins, 261 F.3d at 856. Plaintiff does
                                                18
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 19 of 21 Page ID #:1128



  1   not dispute that these records demonstrate improvement. (JS at 12.) Instead, he
  2   asserts that because “mental impairments wax and wane,” the “record must be
  3   viewed holistically.” (Id.) Indeed, that is the ALJ’s critique of Dr. Trammell’s
  4   opinion—his failure to look at the record holistically instead of just focusing on the
  5   negative evidence. AR 41. “Where evidence is susceptible to more than one
  6   rational interpretation, it is the ALJ’s conclusion that must be upheld.” Burch v.
  7   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).
  8         Finally, the ALJ’s rejection of Dr. Trammell’s opinion is supported by the
  9   opinions of the consultative examiner and the state agency reviewing physicians. In
 10   March 2016, Dr. Parikh conducted a mental status examination, diagnosed
 11   schizophrenia, and opined that Plaintiff had moderate difficulties in maintaining
 12   social functioning, understanding, carrying out, and remembering complex
 13   instructions, responding to coworkers, supervisors, and the general public,
 14   responding appropriately to usual work situations, and dealing with changes in a
 15   routine work setting but no impairments in concentration, persistence, and pace or
 16   in the ability to understand, carryout, and remember simple instructions. AR 328–
 17   32. In April 2016, Dr. Brode reviewed the medical record and concluded that
 18   Plaintiff had the mental RFC to understand, remember, and carry out simple
 19   instructions; sustain appropriate interaction with the public and maintain
 20   relationships with coworkers and supervisors; and respond appropriately to most
 21   changes in the workplace. AR 124, 127. In August 2017, Dr. Adamo reviewed the
 22   medical record and generally agreed with Dr. Brode’s assessments, but concluded
 23   that Plaintiff can recall and complete simple tasks, do nonpublic work and work
 24   that is not primarily interpersonal, and tolerate simple change. AR 139–41. The
 25   ALJ gave these opinions “partial weight,” finding that the subsequent medical
 26   record, “including [Plaintiff’s] subjective complaints and the objective medical
 27   evidence, support additional limitations not considered by these psychiatrists and
 28   psychologists.” AR 40–41 (emphasis added).
                                                19
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 20 of 21 Page ID #:1129



  1         Dr. Parikh’s opinion alone “constitutes substantial evidence, because it rests
  2   on [her] own independent examination of [Plaintiff].” Tonapetyan v. Halter, 242
  3   F.3d 1144, 1149 (9th Cir. 2001); see Sandgathe v. Chater, 108 F.3d 978, 980 (9th
  4   Cir. 1997) (“Reports of consultative physicians called in by the Commissioner may
  5   serve as substantial evidence.”) (citation omitted). Because Drs. Brode and Adamo
  6   “reviewed all medical evidence available at the time of the examinations, and their
  7   opinions were consistent with other objective and opinion evidence in [Plaintiff’s]
  8   record,” their opinions were “also supported by substantial evidence.” Sisk v. Saul,
  9   820 F. App’x 604, 605 (9th Cir. 2020); see Ahearn, 2021 WL 609825, at *5, 2021
 10   U.S. App. LEXIS 4472, at *12 (ALJ did not err in adopting assessments of
 11   nonexamining state agency consultants because their assessments “were supported
 12   by other evidence in the record and were consistent with it”) (citation omitted);
 13   Tonapetyan, 242 F.3d at 1149 (contrary opinion of a nonexamining medical expert
 14   may constitute substantial evidence when it is consistent with other independent
 15   evidence in the record); accord Dingman v. Saul, 830 F. App’x 247, 248 (9th Cir.
 16   2020); see also 20 C.F.R. § 404.1527(c)(3) (“because nonexamining sources have
 17   no examining or treating relationship with you, the weight we will give their
 18   medical opinions will depend on the degree to which they provide supporting
 19   explanations for their medical opinions”); SSR 96-6p (“In appropriate
 20   circumstances, opinions from State agency medical and psychological consultants
 21   and other program physicians and psychologists may be entitled to greater weight
 22   than the opinions of treating or examining sources.”). Nevertheless, Plaintiff argues
 23   that the “opinions of the State agency and consultative examiner do not constitute
 24   substantial evidence” because and they “did not rely on findings that Dr. Trammell
 25   did not consider.” (JS at 21 [citing Orn, 495 F.3d at 632].)
 26         Plaintiff’s counsel misapprehends the Orn ruling. “When an examining
 27   physician relies on the same clinical findings as a treating physician, but differs
 28   only in his or her conclusions, the conclusions of the examining physician are not
                                                20
Case 5:20-cv-00149-KES Document 23 Filed 02/24/21 Page 21 of 21 Page ID #:1130



  1   ‘substantial evidence.’” Orn, 495 F.3d at 632 (emphasis added). However where,
  2   as here, the consultative examiner conducts her own independent examination, her
  3   conclusions are substantial evidence. Id. (“By contrast, when an examining
  4   physician provides independent clinical findings that differ from the findings of the
  5   treating physician, such findings are ‘substantial evidence.’”) (citation omitted).
  6   Indeed, because there were no records available for Dr. Parikh to review, AR 326,
  7   her findings necessarily relied only on her independent clinical examination. And
  8   the state agency consultants properly considered all of the evidence before them,
  9   thus satisfying the regulatory requirements. See Owen v. Saul, 808 F. App’x 421,
 10   423 (9th Cir. 2020) (“At the time they issued their opinions, the non-examining
 11   experts had considered all the evidence before them, satisfying the requirements set
 12   forth in 20 C.F.R. § 404.1527(c)(3).”). The ALJ did not err in giving partial weight
 13   to the opinions of Drs. Parikh, Brode, and Adamo.
 14         In sum, the ALJ gave specific and legitimate reasons supported by substantial
 15   evidence for discounting Dr. Trammell’s opinion.
 16                                             V.
 17                                     CONCLUSION
 18         For the reasons stated above, IT IS ORDERED that judgment shall be
 19   entered AFFIRMING the decision of the Commissioner.
 20
 21   DATED: February 24, 2021                       ______________________________
 22                                                  KAREN E. SCOTT
                                                     United States Magistrate Judge
 23
 24
 25
 26
 27
 28
                                                21
